Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed March 26, 2021. A preliminary amendment was filed on the same day to cancel claims 1-10 and add claims 11-20. Claims 11-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaur et al. (US 2017/0230349 A1).

With respect to claim 11, Gaur discloses a method (800) for logging microservices in a unified governance platform of a plurality of intensive computing solutions (70), comprising at least two solutions selected from: a first server comprising a high performance computing server (71), a second server dedicated to supervised or unsupervised learning (72), and a third server dedicated to quantum computations (73) ([0041], wherein cloud computing is a model of service delivery for enabling access to shared resources such as servers, memory, storage applications, and etc.);
wherein the unified governance platform comprises: a token security microservice (30) (Abstract, a microservices system which includes a first and second microservice and forms a trust relationship using a trust token), at least one security repository (35,36,37) ([0079] microservices trust ledger may be used to store defined microservices credentials), a logging element (90) ([0079], microservice trust ledger), a service register (91) ([0012], a processor executing a microservice, wherein processors are known to comprise a register for storage of instructions); 
wherein said method for logging microservices comprises: 
receiving (820), by the token security microservice (30), of a join request from a new microservice (60), said join request comprising a unique identifier of the new microservice (IDMS) (Abstract, [0012], and [0076], receiving a join request from a microservice which defines its microservice credentials); 
verifying (830), by the token security microservice (30), of the unique identifier of the new microservice (IDMS) from information memorised in the at least one security repository (35,36,37) ([0077], microservice credentials are identified), 
generating (840) of an authentication token (token1) and transmission of the authentication token (token1) to the new microservice by the token security microservice (30) ([0023]-[0024], a microservice trust token is provided and passed on for use), and 
receiving (850), by the logging element (90), of a logging request from a new microservice, said logging request comprising data that provides access to resources of the new microservice and the authentication token (token1) ([0079]-[0080], a new entry in the microservices trust ledger stores credentials and service description parameters); 
verifying (860) of the authentication token with the token security microservice (30)  (Abstract and [0073], determining a trust token match between parties for access), and 
logging (870), by the logging element (90), when the authentication token is validated, the data that provides access to the resources of the new microservice on the service register (91) ([0020]-[0021], microservice trust relationship is established in a ledger and updated/maintained for compliance). 
With respect to claim 12, Gaur discloses the method (800) for logging microservices according to claim 11, further comprising continuously updating the service register (91) and in particular the data that provides access to the resources of the new microservice ([0020] and [0033], microservice ledger is maintained and updated).
With respect to claim 13, Gaur discloses the method (800) for logging microservices according to claim 11, wherein the join request further comprises a password of the new microservice and in that the token security microservice also verifies the password of the new microservice (Abstract and [0076], where a match (verification) process on the microservice credentials is performed).
With respect to claim 15, Gaur discloses the method (800) for logging microservices according to claim 11, wherein the method further comprises:
receiving by the logging element (90) of the logging request (REQE) sent by the new microservice (60) ([0076] and [0079]-[0080], creating a new entry in the microservices ledger for new microservice);
sending, by the logging element (90), the authentication token (token1) to the token security microservice (30) ([0023]-[0024], trust token is provided and received for use); 
then verifying (860) of the authentication token with the token security microservice (30) (Abstract, determining trust token match (verification process)  occurs).
With respect to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Gaur discloses the unified governance platform comprises a proxy microservice (20) ([0013], wherein the microservice may be deployed to and run from virtually anywhere within the cloud computing environment).
With respect to claim 17, Gaur discloses the method (800) for logging microservices according to claim 11, wherein the new microservice is made accessible to a user client (2) at a level of an aggregated interface (10) and wherein the method further comprising transmitting content data from the new microservice to the aggregated interface (10) ([0045], resource pooling to serve multiple consumers in a multi-tenant model).
With respect to claim 18, the claim is rejected for the same reasons as claim 15 above. In addition, Gaur discloses the unified governance platform comprises a proxy microservice (20) ([0013], wherein the microservice may be deployed to and run from virtually anywhere within the cloud computing environment).
With respect to claim(s) 20, the method of claim 20 does not provide any new or additional elements over the method of claim 11 which would necessitate a distinct rejection. Therefore, claim(s) 20 is/are rejected for the same reasons as claim(s) 11. Please see rejection above.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (US 2017/0230349 A1), in view of Saravanan (US 2021/0288954 A1).

With respect to claim 14, Gaur discloses the method (800) for logging microservices according to claim 11, but does not explicitly teach the join request further comprises an identifier of an administrator of the unified governance platform and a password for said administrator of the unified governance platform and in that the token security microservice also verifies the identifier of the administrator of the unified governance platform and its password;
However, Saravanan discloses the join request further comprises an identifier of an administrator of the unified governance platform ([0024] and [0035], a certificate authentication is used to identity user, machine, device, or computing service before granting access to resources; wherein devices may include administrators to access services)  and a password for said administrator of the unified governance platform (Claim 3 and claim 4, where authentication request is verified for signature) and in that the token security microservice also verifies the identifier of the administrator of the unified governance platform and its password ([0024], [0035], Claim 3, and claim 4, where authentication request is verified for certificate authentication and signature);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Gaur with the teachings of Saravanan and verify identifier and password of an administrator, in order to authenticate the administrator for use of computing resources.
With respect to claim 19, Gaur discloses the method (800) for logging microservices according to claim 18, wherein the proxy microservice (20) is configured ([0013], wherein the microservice may be deployed to and run from virtually anywhere within the cloud computing environment), but does not explicitly disclose on reception of a service request (SREQ) from a user client (2), to transmit to the new microservice (60) a request (EREQ) concerning access data received then to transmit the resources or contents (RES) obtained to the user client (2);
However, Saravanan discloses on reception of a service request (SREQ) from a user client (2), to transmit to the new microservice (60) a request (EREQ) concerning access data received then to transmit the resources or contents (RES) obtained to the user client (2) ([0024], using a bearer token to access certain computing resources);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Gaur with the teachings of Saravanan and allow a user client access to resources of a microservice, in order to obtain the resources of the microservice for use and/or performing computing operations (Saravanan, [0024]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 25, 2022